EXHIBIT 10.1

OFFER LETTER, DATED DECEMBER 20, 2013, BY AND BETWEEN THE COMPANY AND JAMES B.
BOYD

December 20, 2013




Dear James,




Thank you for taking the time to meet with us and discuss our job opportunities
here at Pericom Semiconductor.  This letter will serve as an offer of employment
to you with Pericom  Semiconductor as          Sr. Vice-President & Chief
Financial Officer reporting to Alex Hui. You will work in this capacity on a
full-time basis, giving your best efforts to the performance of your duties.




In this position, your annual base salary will be $260,000, earned and paid
bi-weekly (divided into 26 pay periods). Additionally, you will be eligible to
receive up to $100,000 in the form of an annual bonus.  This is based on
achievement of certain corporate goals and MBO’s related to your position. This
bonus will be determined by a combination of company performance (50%) and your
department MBO’s (50%). Pericom's bonus plan for Fiscal Year 2014 started last
7/1/13 so your bonus for FY14, if earned, will be prorated based on your hire
date.




We will recommend to the Board of Directors that you be granted an option to
purchase 60,000 shares of common stock of Pericom Semiconductor Corporation.
 The vesting schedule is 25% after one year of employment with the remaining
shares to vest at the rate of 1/36th per month over the next three years of the
option so that all options will vest in four years.  The options will expire ten
years from date of grant.  In addition, you will be granted 25,000 shares of
Restricted Stock Units (RSU). The vesting schedule is 25% once every year for
four (4) years.  The award date is on a fixed date once every quarter.




As an employee, you will be eligible to participate in health and welfare
benefits in accordance with Pericom Semiconductor's standard plan.  In addition,
you will accrue up to ten (10) days of vacation per year pursuant to Pericom
Semiconductor's vacation policy.




You are required to follow Pericom Semiconductor's policies and practices.  You
will also have access to certain trade secrets, staff, customers, and
confidential and proprietary information of Pericom Semiconductor.  Accordingly,
we ask that you sign the attached Employee Proprietary Information Agreements.




While you render services to the Company, you agree that you will not engage in
any other employment, consulting or other business activity without the prior
written consent of the Company.  While you render services to the Company, you
also will not assist any person or entity in competing with the Company, in
preparing to compete with the Company or in hiring any employees or consultants
of the Company.




Please understand that your employment at Pericom Semiconductor is for no
specified period of time.  It is an at-will employment relationship, and either
you or Pericom Semiconductor may terminate the relationship at any time, for any
reason, with or without cause.  This paragraph is intended to be the complete
and exclusive statement regarding the circumstances under which your employment
may be terminated.  It supersedes any prior agreement or representation.  The
terms of this paragraph may not be changed except by written agreement signed by
you and the President of Pericom Semiconductor.




This offer is contingent upon your completion and execution of all employment
documents, as well as your ability to provide proof of identification and
authorization to work in the United States, (within three business days of your
start date) and upon the completion and acceptance of all information related to
your references and background check, even if this information is not known
until after your employment commences.





--------------------------------------------------------------------------------







James Boyd

Page Two

December 20, 2013







Finally, this offer letter sets forth all the material terms of your employment.
 By signing it, and thereby accepting employment at Pericom Semiconductor, you
acknowledge that you have not relied upon any other written or oral statements
concerning the terms of your employment.




Please indicate your agreement with the terms of this letter by signing and
dating one (1) copy each of both the enclosed offer letter and the enclosed
Employee Proprietary Information Agreement and return to Angie Lotilla, Human
Resources Director, prior to your start date.  This offer expires on December
23, 2013.




We look forward to you becoming a member of the Pericom team!







Sincerely,










Alex Hui,

President




I,

 

, accept this offer:

 

James Boyd

 




Date signed:

 




Proposed Start Date:

 











--------------------------------------------------------------------------------